Title: From George Washington to John Jay, 8 September 1779
From: Washington, George
To: Jay, John


        
          Sir.
          Head Quarters West-point 8th Septr 1779.
        
        I had the honor to address your Excellency yesterday—since which I have received the within intelligence. It comes from a person who in general has been exact and authentic in his accounts, and in whose information I place a principal confidence.
        
        The counterfiet sixty dollar bill which he mentions is also inclosed. I have the honor to be with great respect and esteem your Excellency’s most obt servt
        
          Go: Washington
        
      